DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-13 were pending.  Claims 1-13 are amended herein by an examiner’s amendment.  Claims 1-13 are allowed.  This is a Notice of Allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brendan Dix on 9/29/2021.
Start of the Examiner’s Amendment:

In claim 1, on line 1, change “extractor assembly, the assembly” to --extraction toolkit, the toolkit--.
In claim 1, on lines 4-5, delete “the shaft being configured to attach to a drill”.
In claim 1, on line 25, change “receiving the drill” to --adapted to receive the drill--.
In claim 1, on lines 25-26, change “simultaneously receiving” to --adapted to receive--.

In claim 2 on line 1, change “extractor assembly” to --extraction toolkit--.

In claim 3, on line 4, change “with the plurality” to --with at least one of the plurality--.
In claim 4 on line 1, change “extractor assembly” to --extraction toolkit--.
In claim 5 on line 1, change “extractor assembly” to --extraction toolkit--.
In claim 6 on line 1, change “extractor assembly” to --extraction toolkit--.
In claim 7 on line 1, change “extractor assembly” to --extraction toolkit--.
In claim 8 on line 1, change “extractor assembly” to --extraction toolkit--.
In claim 9 on line 1, change “extractor assembly” to --extraction toolkit--.
In claim 10 on line 1, change “extractor assembly” to --extraction toolkit--.
In claim 11 on line 1, change “extractor assembly” to --extraction toolkit--.
In claim 12 on line 1, change “extractor assembly” to --extraction toolkit--.

In claim 13 on line 1, change “extractor assembly, the assembly” to --extraction toolkit, the toolkit--.
In claim 13 on lines 4-5, delete “the shaft being configured to attach to a drill”.
In claim 13, on line 97, change “receiving the drill” to --adapted to receive the drill--.
In claim 13, on lines 97-98, change “simultaneously receiving” to --adapted to receive--.

End of the Examiner’s Amendment.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  Independent claims 1 and 13 contain allowable subject matter.  None of the prior art of record 
Claims 2-12 are allowed due to their dependence on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.